                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

ROBERT L. GOULD

                                 Plaintiff,
       v.                                               Case No. 20-cv-1250-pp

WISCONSIN RESOURCE CENTER,
                                 Defendant.


      ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
     PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING COMPLAINT


       Plaintiff Robert L. Gould, an inmate at the Racine Correctional

Institution who is representing himself, filed a complaint alleging that the

defendant violated his civil rights under 42 U.S.C. §1983 because he was

repeatedly sexually assaulted while there. Dkt. No. 1. This order resolves the

plaintiff’s motion to proceed without prepaying the filing fee, dkt. no. 2, and

screens the complaint, dkt. no. 1.

I.    Motion to Proceed without Prepaying the Filing Fee (Dkt. No. 2)

      The Prison Litigation Reform Act applies to this case because the

plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. That

law allows a court to let an incarcerated plaintiff proceed with his case

without prepaying the filing fee if he meets certain conditions. One of those

conditions is that the plaintiff must pay an initial partial filing fee. 28 U.S.C.

§1915(b). Generally, once the plaintiff pays the initial partial filing fee, the

court may allow the plaintiff to pay the balance of the $350 filing fee over

                                              1



            Case 2:20-cv-01250-PP Filed 11/16/20 Page 1 of 9 Document 7
time, through deductions from his prisoner account. Id.

      On August 17, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $1.75 by September 7, 2020. Dkt. No. 5. The court

received that fee on August 31, 2020. The court will grant the plaintiff’s

motion for leave to proceed without prepaying the filing fee and will allow him

to pay the remainder of the filing fee over time in the manner explained at the

end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the Prison Litigation Reform Act (PLRA), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

                                         2



           Case 2:20-cv-01250-PP Filed 11/16/20 Page 2 of 9 Document 7
relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     Allegations in the Complaint

      The plaintiff states that while he was housed at the Wisconsin Resource

Center, he “was repeatedly sexually assaulted by his cellmate, Marties Tate.”

Dkt. No. 1 at 2. The plaintiff asserts that on several occasions he attempted to

report the assaults “to staff without success.” Id. The plaintiff says that

because he felt unsafe in his cell, the plaintiff manufactured a weapon “with no


                                          3



           Case 2:20-cv-01250-PP Filed 11/16/20 Page 3 of 9 Document 7
intent to use it except in the event of further assault.” Id. The plaintiff says that

he was placed in restrictive housing for an unrelated matter, where “staff”

found the weapon. Id. The plaintiff says that he told “staff” why he had the

weapon. Id. He alleges that “staff notified a supervisor” of his complaint. Id.

The unnamed supervisor then notified the Prison Rape Elimination Act (PREA)

Committee, which assigned an investigator. Id. The plaintiff says that he

verbally requested “a SANE [Sexual Assault Nurse Examiner] examination and

medical attention.” Id. He alleges that he never received medical care. Id. The

plaintiff says that “[a]fter the weapon was found and the initial investigation

was completed,” he was transferred to a different facility. Id.

      The plaintiff seeks either monetary compensation of $10 million for

mental and emotional hardship and suffering or “early termination of

revocation of community supervision and release from incarceration back to

community custody.” Id. at 3.

      C.     Analysis

      The plaintiff names only the Wisconsin Resource Center as a defendant.

Section 1983 allows a plaintiff to sue a “person” who, acting under color of

law, violates his constitutional rights. The Wisconsin Resource Center is not a

person, nor is it a separate legal entity that can be sued under §1983. See

Louis v. Milwaukee Cty. Jail, No. 17-cv-113-wed-pp, 2017 WL 3037567 at *2

(E.D. Wis. July, 18 2017) (citing Powell v. Cook Cty. Jail, 814 F. Supp. 757,

758 N.D. Ill. 1993)). The court must dismiss the Wisconsin Resource Center


                                          4



           Case 2:20-cv-01250-PP Filed 11/16/20 Page 4 of 9 Document 7
as a defendant.

      While the caption of the complaint does not name any individual

defendants, however, the body of the complaint suggests that there may be

individual actors who allegedly violated his constitutional rights. The plaintiff

states that he repeatedly tried to report the sexual assault to “staff” without

success; he may be seeking to sue those individual staff members. He says

that he requested an examination by a SANE and medical care; he may be

trying to sue the people who failed to provide the exam and the medical care.

The court will give the plaintiff the opportunity to amend his complaint to

name the individual staff members whom he believes violated his

constitutional rights.

      When writing his amended complaint, the plaintiff should provide the

court with enough facts to answer the following questions: 1) Who violated his

constitutional rights?; 2) What did each person do to violate his rights?; 3)

Where did each person violate his rights?; and 4) When did each person

violate his rights? The plaintiff’s amended complaint does not need to be long

or contain legal language or citations to statutes or cases, but it does need to

provide the court and each defendant with notice of what each defendant

allegedly did or did not do to violate his rights. If the plaintiff does not know

the name of the defendant who allegedly violated his rights, he may identify

them as “John Doe” or “Jane Doe” with descriptive details—for example,

“John Doe security sergeant on second shift in May 2020,” or “Jane Doe


                                          5



         Case 2:20-cv-01250-PP Filed 11/16/20 Page 5 of 9 Document 7
white, female nurse with brown hair and glasses.” If the court allows the

plaintiff to proceed on the amended complaint, the plaintiff will have an

opportunity to conduct discovery to determine the Doe defendants’ identity.

      The court is enclosing a copy of its complaint form and instructions.

The plaintiff must write the word “Amended” at the top of the first page of the

form, before the word “Complaint.” He must list the case number for this

case—20-cv-1250—on the first page. He must list all the defendants he wants

to sue in the caption of the amended complaint. He should use the spaces on

pages two and three to explain the key facts that give rise to the claims he

wishes to bring, and to describe which defendants he believes committed the

violations that relate to each claim. If there is not enough space on those

pages, the plaintiff may use up to two additional sheets of paper, double-

spaced so that the court can read them. The amended complaint takes the

place of the prior complaint and must be complete in itself; the plaintiff may

not refer the court back to his original complaint, rather than repeating in the

amended complaint any of the facts from the original complaint that are

necessary to his claims.

      Finally, the court notes that the plaintiff has asked for alternative

relief—either monetary damages or release from incarceration. If the plaintiff

believes that he is being held illegally and he is seeking release from custody,

the court cannot grant that relief in a §1983 lawsuit. “[W]hen a state prisoner

is challenging the very fact or duration of his physical imprisonment, and the


                                         6



         Case 2:20-cv-01250-PP Filed 11/16/20 Page 6 of 9 Document 7
relief he seeks is a determination that he is entitled to immediate release or a

speedier release from that imprisonment, his sole federal remedy is a write of

habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

 prepaying the filing fee. Dkt. No. 2.

       The court DISMISSES defendant Wisconsin Resource Center.

       The court CONCLUDES that the plaintiff’s complaint fails to state a

claim. Dkt. No. 1.

       The court ORDERS that the plaintiff may file an amended complaint that

complies with the instructions in this order. If the plaintiff chooses to file an

amended complaint, he must do so in time for the court to receive it by the end

of the day on December 4, 2020. If the court receives the amended complaint

by that deadline, the court will screen it as required by 28 U.S.C. §1915A. If

the court does not receive an amended complaint by the deadline, the court will

dismiss the case based on the plaintiff’s failure to state a claim and will issue

the plaintiff a strike as required by 28 U.S.C. §1915(g). If the plaintiff reads this

order and decides he does not want to proceed with the case, he can avoid

incurring a strike by filing a motion to voluntarily dismiss the complaint.

       The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $348.25 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an


                                          7



          Case 2:20-cv-01250-PP Filed 11/16/20 Page 7 of 9 Document 7
amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.



1The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                          8



         Case 2:20-cv-01250-PP Filed 11/16/20 Page 8 of 9 Document 7
      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court also advises the plaintiff that

it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing this case

without further notice.

      The court will include a guide titled “Answers to Prisoner Litigants’

Common Questions,” which contains information that the plaintiff may find

useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin this 16th day of November, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          9



         Case 2:20-cv-01250-PP Filed 11/16/20 Page 9 of 9 Document 7
